department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a spr-103214-99 offic e of c h ief c o u n sel number release date uilc memorandum for irs district_director southern california district attn chief examination_division from deputy assistant chief_counsel income_tax accounting subject manufactured_home rental subsidy payments this chief_counsel_advice discusses the tax treatment of rental subsidy payments paid directly to manufactured_home owners under section o of the united_states housing act of u s c 1437f the housing act as amended by sec_557 of the quality housing and work responsibility act of h_r pub l chief_counsel_advice does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues are the governmental rental subsidy payments described below and made directly to a low-income owner of a manufactured_home for the owner's use in renting pad space for the manufactured_home excludible from the owner's gross_income does the governmental payor of the rental subsidies described below have any information reporting obligations under the internal_revenue_code code as to a recipient owner of a manufactured_home conclusions the governmental rental subsidy payments described below are made under a legislatively provided social benefit program for the promotion of the general welfare and are excludible from the gross_income of a recipient owner of a manufactured_home the governmental payor has no information reporting obligations under the code for rental subsidies paid directly to a low-income owner of a manufactured_home spr-103214-99 facts in congress amended the united_states housing act of generally administered by the united_states department of housing and urban development hud to create the section rental assistance programs there are two types of section rental assistance programs project-based assistance not discussed here and tenant-based assistance the section tenant-based rental assistance comprises two programs the section voucher and certificate programs these two programs currently are being merged into a new single tenant-based assistance program -- the section housing choice voucher program the section tenant-based assistance program provides rent subsidies to help low- income families afford the rent for decent safe and sanitary housing of a modest nature on the private market because the rental assistance is provided on behalf of the family or individual participants are free to choose any housing that meets the requirements of the program the section tenant-based programs are administered locally by public housing agencies phas under the program a family is issued a housing choice voucher and is responsible for finding and selecting a suitable rental unit if the landlord is willing to participate in the program the phs must conduct a housing quality standards inspection to ensure the unit meets the minimum standards for health and safety the pha must also determine whether the rent for the unit is reasonable in comparison to similar units in the market area if the unit is determined to be eligible for the program the pha and the landlord execute a housing assistance payments contract a rental subsidy is paid directly by the pha to the landlord on behalf of the participating family the family pays the difference between the actual rent charged by the landlord and the amount subsidized by the program there are several special housing types under the section tenant-based housing program for instance a family may rent a manufactured_home with assistance under the program a pha also may provide rental assistance for a family that owns the manufactured_home and leases only the pad space on which the manufactured_home sits in this case the pha makes monthly housing assistance payments on behalf of the tenant directly to the owner of the pad space a family participating in the program also enters into a contract with the pha this contract spells out the responsibilities of the family including the conditions or causes of termination from the program the family must provide the pha with a copy of any owner notice regarding a change in the rental amount and the services and utilities included in such rent or of any other owner notice changing the terms or conditions of the family’s tenancy spr-103214-99 some owners of pad spaces refuse to participate in the section rental assistance programs in many cases this refusal creates a severe hardship for the owners of the manufactured_home who cannot afford to move the manufactured_home to another park in sec_557 of the quality housing and work responsibility act of congress directed hud to carry out a demonstration program during fiscal years and in cases where the owner of the pad space refuses to participate in the section rental assistance program the purpose of the demonstration is to test the effectiveness of providing assistance payments directly to the low-income tenant who wishes to receive section assistance in renting pad space sec_557 limits public housing authority ha participation in this demonstration to the housing authority of the county of san diego ca and the housing of the city of san diego ca the san diego housing commission the affected phas hud has implemented the demonstration program by waiving specific program requirements ordinarily applying to landlords however to the maximum extent possible hud will continue to apply normal section program rules to the demonstration program for pad space rentals the affected phas in san diego must determine that the initial pad space rental charged is reasonable in amount and that the unit and premises comply with normally applicable housing quality standards tenants participating in the demonstration project must comply with the normal section tenant- based program family obligations must report all changes in the amount of pad space rent charged and must provide the affected phas with a copy of any new or revised lease agreement for the pad space or of any eviction notice or notice to vacate during a family's participation in the program the affected pha will make a housing assistance payment directly to the family the family is solely responsible for paying the entire rent -- both the assisted and the unassisted portions -- to the owner of the pad space if a tenant participating in the demonstration program is evicted for non- payment of rent the affected pha will terminate that tenant's participation in the section rental assistance program law and analysis sec_61 of the code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived the form in which the income is received is not controlling an amount otherwise includible in gross_income will be included regardless whether the amount is paid directly to a recipient or indirectly to a third party on behalf of the recipient for examples of the latter see 279_us_716 22_tc_756 spr-103214-99 however the internal_revenue_service has consistently held that payments made under legislatively provided social benefit programs for promotion of the general welfare are not includible in the gross_income of the individual being benefitted see for example revrul_76_395 1976_2_cb_16 home rehabilitation grants received by low-income homeowners under a governmentally funded community development program are in the nature of general welfare and hence are not includible in the homeowners' gross_income revrul_75_271 1975_2_cb_23 governmental mortgage assistance payments in the nature of interest subsidies paid to mortgagees for benefit of lower income families not includible in families' gross_income these rulings involving needs-based programs should be contrasted with non-needs based governmental programs see for example revrul_76_131 1976_1_cb_16 in which the irs determined that alaska longevity payments made to individuals regardless of their financial status health educational background or employment status were includible in the individuals' gross_income individuals and families are eligible to participate in section rental assistance programs including the demonstration program only if they are low income u s c 1437f a the demonstration program provides a legislatively provided social benefit comparable to the benefits determined to be excludible in revrul_76_395 and revrul_75_271 accordingly based on the information submitted the direct rental assistance provided by the affected phas to the manufactured_home owners under the demonstration program is in the nature of general welfare and is not includible in the manufactured_home owners' gross_income under sec_6041 all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in a calendar_year shall render a true and a low-income family is generally defined as one whose income does not exceed percent of the median income for the area u s c 1437a b the manufactured_home owner’s income under the section program generally and the demonstration program in particular must be recertified at least annually by the phas and appropriate adjustments in the payments will be made to reflect any changes the owner of the pad space however is required to include the full amount of pad space rent in its gross_income under sec_61 see revrul_76_75 1976_1_cb_14 mortgage payments in the nature of interest subsidies received by mortgagees on behalf of low income homeowners includible in gross_income of mortgagees even though homeowners benefitted by such interest subsidies could exclude those subsidies from gross_income under rev_rul see also 74_tc_743 aff’d 673_f2d_784 5th cir upholding rev_rul spr-103214-99 accurate return setting forth the amount of such gains profits and income and the name and address of the recipient of such payment as we concluded above payments to an individual pursuant to the demonstration program are in the nature of general welfare and are not includible in the gross_income of the owner of the manufactured_home accordingly the affected phas are not required to report such payments under sec_6041 as a section landlord is required to include rental payments in income however sec_6041 will apply to assistance payments made by has to section landlords unless the payments are for less than dollar_figure a year or an exception under the sec_6041 regulations applies
